ON REHEARING

PER CURIAM.
REHEARING GRANTED; CASE REMANDED TO TRIAL COURT. On original hearing this Court affirmed that portion of the appellate court’s opinion which set aside the $95,000.00 judgment the trial court granted in favor of Kendrith Nichols and Onnie Nichols. However, we reversed that portion of the judgment that remanded the case to the trial court for the taking of additional evidence. Upon further consideration of this matter, we grant rehearing, vacate our judgment of July 10, 2006, and deny the writ application of State Farm Fire & Casualty Co. Accordingly, we reinstate the appellate court decision styled Kendrith Nichols and Onnie Nichols v. State Farm, Fire & Cas. Co., 05-1349 (La.App. 3 Cir. 4/5/06), 926 So.2d 165, and remand this matter to the trial court in accordance with the appellate court decision.
KIMBALL, VICTORY and TRAYLOR, JJ., would deny the rehearing.